AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                        t-ILEOelofl
                                                                                                                NOV 0 7 2018
                                    UNITED STATES DISTRICT CO
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT
                                                                            (For Offenses Committed On or After November 1, 1987)
                                      v.

                       Lucina Martinez-Nava                                 Case Number: 3: 18-mj-22578-RAM

                                                                           Robert Llewellyn Swain
                                                                            Defendant's Attorney


REGISTRATION NO. 80602298

THE DEFENDANT:
 ISi pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 120DAYS

 ISi Assessment: $10 WAIVED                   IZl Fine: WAIVED
ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, November 5, 2018
                                                                          Date of Imposition of Sentence



                                                                                        BLE CLINTON E. AVERITTE
                                                                                       STATES MAGISTRATE JUDGE


                                                                                                                 3:18-mj-22578-RAM
